
	

114 S1754 IS: Veterans Court of Appeals Support Act of 2015
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1754
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2015
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent the temporary increase in number of judges
			 presiding over the United
			 States Court of Appeals for Veterans Claims, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Court of Appeals Support Act of 2015.
		2.Making permanent the temporary increase in number of judges presiding over Court of Appeals for
			 Veterans Claims
 (a)Permanent increaseSubsection (a) of section 7253 of title 38, United States Code, is amended by striking seven and inserting nine. (b)Conforming amendmentsSuch section is further amended—
 (1)in subsection (h), by striking paragraph (5); and (2)by striking subsection (i).
